Title: Thomas Simpson to the Commissioners, 3 July 1778
From: Simpson, Thomas
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest July 3d. 1778
     
     I am to Acknowledge the receipt of your favor from Passi of the third of last month, for which, and your kind interposition in my behalf, I return you my most sincere thanks, Captain Jones has released me from Prison, and has permitted me to go for America, but holds me suspended until called upon by a court martial to meet him face to face: a copy of the Parole brought to me in the prison by Captain Jones, which I signed the evening before I was honoured with the receipt of your letter, I have hereunto annexed for your inspection. Immediately on my release, I wrote to Mr. Williams at Nantes whose clerk in his absence, answered, and informed me of several Vessels bound to Virginia, and South Carolina which places are at too great a distance from Portsmouth in New Hampshire, the place of my abode, especially as I have recieved no money since my being in the service for myself, and Servant, an able Seaman, who is now dead of his wound recieved in the action with the Drake, except about thirty eight crowns prize money for a brig sold in Nantes last winter, therefore cannot afford such a considerable expence. Mr. Cutler wrote me that Captain Whipple had generously offered me a passage in the Providence, provided she was bound to the Northern States of America; I have since wrote Capt. Whipple and am now expecting his answer, holding myself ready to go immediately for Nantes, if necessary. Captain Niles arriving this morning, an express vessel in the continental service, with whom, if no other opportunity offers before his return, I can conveniently go and be very welcome, being a person known to me long since. I beg your Honours excuse for this trouble—a line in answer by the return of Captain Niles, sooner, if your Honours think proper, will be confirming a further obligation, on Gentlemen, Your most Obedient, and very humble Servant
     
      Thom Simpson
     
    